In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Kangs County (Stanton, J.), dated December 4, 2000, which denied her motion, in effect, for leave to vacate an order of fact-finding and disposition (one paper) of the same court, dated December 7, 1999, issued upon her default in appearing at the dispositional hearing.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly exercised its discretion in denying the mother’s motion, in effect, for leave to vacate her default in appearing at the dispositional hearing in the neglect proceeding. The mother’s failure to appear at the dispositional hearing was willful (see Family Ct Act § 1042).
The mother’s remaining contentions are without merit. Santucci, J.P., S. Miller, Goldstein and Townes, JJ., concur.